Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that he was denied his constitutional rights under the Sixth and Fourteenth Amendments of the Constitution of the United States by the admission into "evidence of a statement taken by the police after his arrest and prior to his being warned of his right to counsel and of his privilege against self incrimination. The Court of Appeals held that appellant’s constitutional rights were not violated (16 N Y 2d 897).